In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1939
JENNIFER L. KARR,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL,
Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
             No. 1:19-cv-179 — Philip P. Simon, Judge.
                     ____________________

  ARGUED JANUARY 26, 2021 — DECIDED FEBRUARY 23, 2021
               ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and SCUDDER,
Circuit Judges.
    SCUDDER, Circuit Judge. Jennifer Karr applied for Social Se-
curity disability beneﬁts based on her complaints of chronic
lower-back pain and other ailments. An administrative law
judge concluded that Karr was not disabled because she still
could perform sedentary work with some restrictions. The
district court upheld that determination. On appeal Karr
2                                                    No. 20-1939

maintains that the ALJ improperly discounted a statement
from her treating neurosurgeon that she could not sit, stand,
or walk for sustained periods. But because the ALJ’s decision
was supported by substantial evidence, we aﬃrm.
                                I
                                A
    Karr challenges only the ALJ’s evaluation of a treating spe-
cialist’s opinion regarding her back pain, so we limit our ac-
count of her medical history accordingly. Karr traces the
source of her back pain to a car accident in the late 1990s. Years
later, in 2012, she consulted neurosurgeon Isa Canavati for
pain, numbness, and weakness in her lower back and legs.
Based on the results of an MRI, Dr. Canavati diagnosed Karr
with several spinal disorders. A year later she saw a diﬀerent
doctor for worsening pain, and a second MRI showed mild
degenerative disc disease. Over the next several years, Karr
tried multiple forms of treatment, including steroid injections,
physical therapy, and opioid pain medications—but none al-
leviated her back pain.
    Karr applied for Social Security disability beneﬁts in 2016.
In connection with her application, an agency consultant ex-
amined Karr and opined that, based on her chronic back pain,
she could perform “light duties with alternate sitting, stand-
ing and walking.” Two agency doctors also reviewed Karr’s
ﬁle. They determined that she could stand or sit for about six
hours in an eight-hour workday and included no sit or stand
restrictions in their report.
   Meanwhile, in May 2017 Karr visited the emergency room
complaining of severe lower-back and leg pain and numbness
about a month after she spent a day lifting heavy objects while
No. 20-1939                                                     3

helping a relative move. A physician assistant examined Karr
and observed that her walking and muscle strength were nor-
mal. Several months later, however, Karr remained in pain
and underwent another course of physical therapy that
helped some—though she still reported pain at her ﬁnal ses-
sion.
   In November 2017, after undergoing a third MRI, Karr saw
Dr. Canavati again. In a letter to Karr’s referring doctor,
Dr. Canavati reported that Karr was experiencing “increasing
pain across the back, buttocks, dorsal thigh and calf,” and that
she “cannot sit, stand or walk for any sustained period of time
and the pain is interrupting her sleep.” Dr. Canavati then
opined that Karr had “advanced degenerative disc protrusion
and moderate central and foraminal stenosis.” At his recom-
mendation, Karr opted to undergo spinal fusion surgery in
January 2018.
    In late November 2017, Karr appeared for a hearing before
an ALJ and described the back pain that radiated down her
leg, which prevented her from staying in one position for a
prolonged period. “I can’t sit for long. I can’t stand for long. I
can’t lay for long,” she testiﬁed, adding that she needed to
change positions every 15 or 20 minutes.
                                B
    The ALJ concluded that Karr was not disabled. The analy-
sis began with the ALJ determining that Karr suﬀered from
many severe impairments, including degenerative disc dis-
ease. But from there the ALJ found that Karr still had the re-
sidual functional capacity or RFC to perform sedentary work
with several limitations—though none involved restrictions
on sitting or standing. The ALJ adopted the vocational
4                                                  No. 20-1939

expert’s conclusion that, although Karr could not return to her
past work as a laborer or product inspector, there were still
clerical jobs she could perform.
    In formulating Karr’s RFC, the ALJ assigned only “partial
weight” to Dr. Canavati’s letter. Although acknowledging
that Dr. Canavati was a treating provider who had examined
Karr, the ALJ found “extreme” Dr. Canavati’s notation that
Karr could not “sit, stand or walk for any sustained period of
time” because the record contained reports of multiple phys-
ical examinations showing that Karr had full strength and
could walk normally.
  The district court aﬃrmed the denial of beneﬁts, and Karr
now appeals.
                               II
    We will aﬃrm a decision on disability beneﬁts if the ALJ
supported her conclusion with substantial evidence. See
42 U.S.C. § 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1152
(2019). Substantial evidence is not a high threshold: it means
only “such relevant evidence as a reasonable mind might ac-
cept as adequate to support a conclusion.” Biestek, 139 S. Ct.
at 1154 (internal citations omitted).
                               A
    Karr’s sole argument on appeal is that the ALJ improperly
discounted Dr. Canavati’s statement in his November 2017
letter that she “cannot sit, stand or walk for any sustained pe-
riod of time.” Karr contends that because Dr. Canavati is a
treating physician and specialist (a neurosurgeon), the ALJ
should have assigned his statement controlling weight under
the regulations applicable to her claim.
No. 20-1939                                                     5

    Substantial evidence supports the ALJ’s decision not to
give controlling weight to Dr. Canavati’s letter. For claims like
Karr’s ﬁled before 2017, the opinion of a treating physician is
entitled to controlling weight if it is supported by sound med-
ical evidence and is consistent with the record. See 20 C.F.R.
§ 404.1527(c)(2); Reinaas v. Saul, 953 F.3d 461, 465 (7th Cir.
2020). Once well-supported contrary evidence is introduced,
however, a treating physician’s opinion becomes just another
piece of evidence for the ALJ to evaluate. See Bates v. Colvin,
736 F.3d 1093, 1099–100 (7th Cir. 2013).
    The ALJ reasonably and adequately explained why
Dr. Canavati’s statement was not entitled to controlling
weight. For starters, it is not even clear that Dr. Canavati’s
statement reﬂects his own observation or medical opinion as
opposed to a recording of Karr’s own description of her con-
dition. See 20 C.F.R. § 404.1527(a)(1) (deﬁning medical opin-
ions for claims ﬁled before March 27, 2017 as “statements
from acceptable medical sources that reﬂect judgments about
the nature and severity of [a claimant’s] impairments,” in-
cluding symptoms, diagnosis and prognosis, what the claim-
ant can still do despite impairments, and physical or mental
restrictions).
    To be sure, the ALJ’s decision says that Dr. Canavati opined
that Karr “cannot sit, stand or walk for any sustained period
of time.” But in reviewing Dr. Canavati’s actual letter, it is am-
biguous whether the statement represents his own clinical im-
pression of Karr’s objective limitations after reviewing the
MRI and evaluating her physical condition, or whether it
merely records and reports what Karr told him. The latter is a
real possibility, for the statement in question appears next to
other comments recording Karr’s subjective complaints. We
6                                                    No. 20-1939

cannot know for sure what Dr. Canavati recorded—his own
opinion or Karr’s account of her condition. The diﬀerence
matters, as an ALJ does not owe any deference to the portion
of a treating physician’s opinion based solely on the claim-
ant’s subjective complaints. See Bates, 736 F.3d at 1100.
    Even if Dr. Canavati’s statement represented his medical
judgment, it was inconsistent with other objective evidence in
the record. Progress report notes from Karr’s primary care
provider in late 2016 and early 2017 indicated a normal range
of motion, no back tenderness, and normal strength. The ALJ
also pointed to a physician assistant’s notes from Karr’s May
2017 emergency room visit reporting a normal physical exam.
    We recognize that Dr. Canavati had the advantage of re-
viewing Karr’s third MRI in late 2017—a piece of medical ev-
idence not available to the other medical professionals who
interacted with Karr. Even so, that fact does not undermine
our conclusion that the ALJ reached her decision based on
substantial evidence. The weight of the medical record does
not support a conclusion that Karr was unable to sit or stand
for any meaningful period of time. We cannot say the ALJ
committed any error in determining that Dr. Canavati’s state-
ment was “extreme” and not supported by other evidence in
the record.
                                B
    Karr is right to observe that the ALJ’s analysis fell short in
one respect: the ALJ failed to expressly analyze Dr. Canavati’s
statement within the multifactor framework delineated in
20 C.F.R. § 404.1527(c)(2). The ALJ should have done so. See
Gerstner v. Berryhill, 879 F.3d 257, 263 (7th Cir. 2018). But we
No. 20-1939                                                     7

cannot conclude under these circumstances that the ALJ’s fail-
ure constitutes a legal error requiring reversal.
    As a general rule, an “ALJ should explicitly consider the
details of the treatment relationship and provide reasons for
the weight given to [treating physicians’] opinions.” Yurt v.
Colvin, 758 F.3d 850, 860 (7th Cir. 2014) (citing 20 C.F.R.
§ 404.1527(c)(2)); see also Moss v. Astrue, 555 F.3d 556, 561 (7th
Cir. 2009) (“If an ALJ does not give a treating physician’s
opinion controlling weight, the regulations require the ALJ to
consider the length, nature, and extent of the treatment rela-
tionship, frequency of examination, the physician’s specialty,
the types of tests performed, and the consistency and support-
ability of the physician’s opinion.”).
    The ALJ afforded Dr. Canavati’s opinion only “partial
weight” without marching through the factors referenced in
§ 404.1527(c)(2). All the ALJ said was that Dr. Canavati, while
serving as a treating provider who personally examined Karr,
offered an “extreme” opinion in light of other medical evi-
dence. But the ALJ did not mention that Dr. Canavati was a
neurosurgeon who acted as Karr’s treating specialist, re-
viewed Karr’s 2017 MRI results, or examined Karr five years
earlier in 2012.
    Normally a failure to apply the correct legal standard re-
quires us to remand the case to the ALJ for further proceed-
ings. See Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016). But
if the error leaves us convinced that the ALJ would reach the
same result on remand, then the error is harmless and a re-
mand is not required. See Lambert v. Berryhill, 896 F.3d 768,
776 (7th Cir. 2018). In making this determination, we look to
the record to see “if we can predict with great confidence
8                                                     No. 20-1939

what the result on remand will be.” McKinzey v. Astrue,
641 F.3d 884, 892 (7th Cir. 2011).
    We have no doubt the error here was harmless. Foremost,
the statement that Karr “cannot sit, stand or walk for any sus-
tained period of time” may not even reflect Dr. Canavati’s
medical judgment, but instead only Karr’s own account of her
symptoms. Even accepting the statement as reflecting Dr. Ca-
navati’s opinion, the ALJ stood on firm ground in finding the
opinion “extreme”—at odds with the weight of the other
medical evidence.
   Remember, too, that Karr bears the burden of proving that
she is disabled. See 20 C.F.R. § 404.1512(a); Summers v. Ber-
ryhill, 864 F.3d 523, 527 (7th Cir. 2017). She failed to carry that
burden by not identifying any objective evidence in the record
corroborating Dr. Canavati’s statement. Even if reasonable
minds could diﬀer on the weight the ALJ gave to the medical
evidence, we will not substitute our judgment for that of the
ALJ’s by reweighing the evidence. See Zoch v. Saul, 981 F.3d
597, 602 (7th Cir. 2020).
    In the end, then, this appeal amounts to a failure of proof
on Karr’s part. She had every opportunity to present evidence
aligning with and reinforcing Dr. Canavati’s statement, but
she did not do so. Karr pointed, for example, to no intervening
event in the record supporting the change and discrepancy
between her May 2017 emergency room examination and her
back ﬂare-up in late 2017 that would have corroborated the
statement in Dr. Canavati’s letter. And although Karr supple-
mented the administrative record after the ALJ hearing with
post-surgery medical records reﬂecting her continued com-
plaints of experiencing “the same type of pain that she was
having prior to the surgery,” she did nothing to give this
No. 20-1939                                                9

statement more speciﬁc content—to show that any pain she
continued to experience after her surgery left her unable to
perform even sedentary work.
    Although we are sympathetic to Karr’s situation, she has
failed to muster the evidence to prove her alleged disability
and entitlement to disability beneﬁts. Mindful of the defer-
ence underpinning the substantial evidence standard, we
therefore AFFIRM.